Name: Council Regulation (EEC) No 2686/76 of 19 October 1976 on the application of the system of certificates of origin provided for under the International Coffee Agreement 1976, when quotas are not in effect
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 11 . 76 Official Journal of the European Communities No L 309/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2686/76 of 19 October 1976 on the application of the system of certificates of origin provided for under the International Coffee Agreement 1976, when quotas are not in effect THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 For the purposes of implementing the International Coffee Agreement 1976, the system of certificates of origin to be applied when quotas are not in effect adopted by the International Coffee Council on 30 September 1976 arid set out in the Annex to this Regulation, shall be applied in accordance with the following Articles . Article 2 Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas by virtue of the Council Decision of 20 September 1976 the Community is to apply provisionally the International Coffee Agreement 1976, with effect from 1 October 1976, the date on whidh that Agreement provisionally entered into force ; Whereas on 30 September 1976 the International Coffee Council adapted a system of certificates of origin to be applied under the aforesaid Agreement when quotas are not in effect ; Whereas, in accordance with Article 15 (3 ) of the International Coffee Agreement 1976, appropriate measures must be taken to implement this system of certificates within the Community, Importation into the Community of coffee and of extracts , essences or concentrates of coffee, falling within subheadings 09.01 A and 21.02 A of the Common Customs Tariff, originating in exporting countries which are members of the International Coffee Agreement 1976, shall be subject to production at the customs office where the import formalities are completed of the certificate of origin or import return prescribed for this purpose under the system referred to in Article 1 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 October 1976. For the Council The President M. van der STOEL No L 309/2 Official Journal of the European Communities 10 . 11.76 ANNEX RULES OF THE INTERNATIONAL COFFEE ORGANIZATION FOR THE APPLICATION OF A SYSTEM OF CERTIFICATES OF ORIGIN WHEN QUOTAS ARE NOT IN EFFECT these rules by a certifying agency of the producing Member country from which t)he coffee described therein has been exported provided that : Rule 1 Definitions For the purposes of these rules : ( a ) the certificate is marked 'ORIGINAL' and bears the cachet of the customs service of the producing Member country from which the coffee described in the certificate has been exported ; (b ) the certificate shall be valid to cover only the coffee described therein at the time it was issued; ( c) a copy of the relevant bill of lading or equivalent document has been forwarded to the Organization in accordance with the provisions of rule 8 . Valid certificate of origin for exports to Member countries means the first copy of a certificate of origin in Form O prescribed in Annex 1 , issued in accordance with these rules by a certifying agency of the producing Member country from which the coffee described therein has been exported, provided that : ( a ) the destination sihown on the certificate is a Member country ; ( b ) the certificate bears the cachet of the customs service of the producing Member country from which the coffee described in the certificate has been exported ; (c ) the certificate s-hall be valid to cover only the coffee described therein at the time it was issued ; (d ) a copy of the relevant bill of lading or equivalent document has been forwarded to the Organization in accordance with the provisions of rule 6 ; ( e) any levies imposed under the provisions of Articles 47 and 55 of the International Coffee Agreement 1976 have been paid on the coffee described therein in accordance with the provisions of rule 6 of the 'Rules for calculating basic quotas under the provision of paragraphs 3 and 4 of Article 30 and for the payment of levies' contained in document EB-1444/76 Rev. 1 . Import return means an import return in Form I prescribed in Annex 3 , completed in accordance with these rules and describing a parcel of coffee imported without the presentation to the customs service of the importing country of an original certificate of origin in Form O provided that the return bears the certification and cachet of the oustoms service confirming bhe importation of the coffee described therein . Export of coffee means any shipment of coffee which leaves the customs territory of the country in which the coffee is grown . Import of coffee means any coffee which enters into the customs territory of any country and is released by the customs or other competent authorities so that the coffee 'has been fully cleared for domestic consumption or for processing from one form of coffee into another under customs control for subsequent re-export, provided that, for the purpose of these rules, the territories of Members forming a customs union shall be deemed to constitute a single customs territory. For the statistical purposes of Article 30 of the International Coffee Agreement 1976 the volume of exports of exporting Members to importing Mem ­ bers in coffee years 1976/77 and 1977/78 shall be calculated, in accordance with the rules contained in document EB-1444/76 Rev. 1 . Valid certificate of origin for exports to non-member countries means a certificate of origin in Form X prescribed in Annex 2, issued in accordance with Re-export of coffee means any coffee which moves beyond the customs territory of a country which has previously imported that coffee, provided that, for the purpose of these rules, the territories of Members 10. 11.76 Official Journal of the European Communities No L 309/3 forming a customs union shall be deemed to constitute a single customs territory. Coffee under customs control means coffee which has been placed under direct control of the customs service of a Member country in such a way that the coffee cannot be moved outside the area of jurisdiction of chat service without its consent. Customs service means the customs authority of a Member or other authority designated by the Member for that purpose and accepted by the Executive Director. 5 . Original certificates shall be printed on white paper of chemical pulp, weighing not less than 70 g/m2 and shall be ISO size A 4 (210 mm X 297 mm; 8Vs in X ll 2/s in ) with a maximum tolerance of ± 2 mim (Vie in ). The first copy shall be printed on green paper. To ensure that all certificates are printed to uniform standards the measurements to be used by printers are shown in Annexes 1 A and 2 A. Notwithstanding the provisions of paragraphs 1 and 2, on the first and subsequent copies of certificates of origin the space allocated to Part B on the forms of certificates prescribed in Annexes 1 and 2 may be left blank or may be used to show information required by the Member concerned or by the Organization for statistical purposes . 6. Certificates of origin may be printed in two languages , one of which must be English . When more than one language is used the second language shall be printed in italics. The cachet of the customs service means a stamp, preferably embossed, which is accompanied by the signature or equivalent of the office responsible for its use together with the date of its use. Certifying agency means an agency approved under the provisions of paragraphs ( 1 ), (2) and (5 ) of Article 43 of the International Coffee Agreement 1976 to administer and perform the functions specified in paragraphs ( 1 ) and (2 ) of that Article. 7. General guidance on the completion of certificates of origin is contained in Annexes 1 B and 2 B. Rule 3 Rule 2 Type and form of import return Types and forms of certificates of origin 1 . Subject to the provisions of paragraph 5 , certificates of origin for exports to Member countries sfhall be printed in Form O prescribed in Annex 1 and shall be completed and issued in accordance with these rules . 1 . The import return shall be printed in Form I prescribed in Annex 3 and shall be completed and issued in accordance with these rules. General guidance on the completion of the return is contained in Annex 3 B. 2. The import return shall be issued in an original and at least one copy.2. Subject to the provisions of paragraph 5 , certifi ­ cates of origin for exports to non-member countries shall be printed in Form X prescribed in Annex 2 and shall be completed and issued in accordance with these rules . 3 . Except as otherwise agreed between a Member and the Executive Director, import returns shall be printed by Members themselves . 3 . Certificates of origin shall be issued in an original and at least two copies . The original sihall be clearly marked 'ORIGINAL', the first copy shall be clearly marked 'FIRST COPY' and each subsequent copy shall be clearly marked ''COPY'. 4. The import return shall be printed on white paper of chemical pulp weighing not less than 70 g/m2 and shall be ISO size A 4 (210 mm X 297 mm; 8V3 in X IP/a in ) with a maximum tolerance of ± 2 mm (Via in). To ensure that all returns are printed to uniform standards the measurements to be used by printers are shown in Annex 3 A. If the return is printed in more than one language, one of the additional languages shall , if possible, be English . 4. Except as otherwise agreed between a Member and the Executive Director certificates of origin shall be printed by producing Members themselves . No L 309/4 Official Journal of the European Communities 10. 11.76 To permit mechanical processing by the Organization it is essential that the identification mark should not in any circumstance be composed of more than 11 digits . When more than one language is used the second an)d subsequent languages shall he printed in italics. The general guidance on the completion of the return (see Annex 3 B ) may be printed on the reverse at the discretion of the Member concerned in whatever language the Member deems desirable. Rule 4 Rule 6 Period of validity of certificates of origin Exports to Member countries Certificates of origin in Form O 1 . Certificates of origin in Form O shall cease to be valid for the statistical purposes of Article 30 of the International Coffee Agreement 1976 six months from the end of the calendar quarter in Which export takes place. I. Subject to the exceptions described in paragraph II , every export of coffee from any Member to any other Member shall be covered by a valid certificate of origin in Form O completed and issued in accord ­ ance with these rules . Certificates of origin in Form X 2. Certificates of origin in Form X shall have no specified period of validity . 2 . Every export of coffee shall be allocated an Inter ­ national Coffee Organization identification mark in accordance with the provisions of rule 5 . The identification mark shall be printed inside a box on all the bags or other containers and shall be shown on the certificate of origin. Rule 5 3 . The first copy of each certificate of origin in Form O together with a copy of the relevant bill of lading shall be forwarded by the safest and quickest possible means to the Organization by the issuing Member as soon as possible and in any case within 21 days of the date of shipment. If a parcel of coffee moves overland to its destination, instead of a bill of lading a copy of the relevant waybill or other equivalent document shall accompany the first copy of the certificate of origin in Form O forwarded to the Organization . Marking of bags and other containers for export Every export of coffee covered by a single certificate of origin shall be allocated an International Coffee Organization identification mark which shall be unique to the parcel of coffee concerned . The identification mark, which shall be printed inside a box on all the bags or other containers and shall be shown on the certificate of origin, shall be composed of the country code number of the Member (up to three digits, to 'be allocated by the Organization ( 1 )), the code number of the grower or exporter (up to four digits to be allocated by the Member to each grower or exporter) and the serial number of the parcel of coffee (up to four digits to be supplied by the grower or exporter for each parcel he exports, beginning with the number ' 1 ' for the first parcel exported on or after 1 October 1976 and proceeding in sequence to 30 September 1977 . The sequence to recommence on 1 October 1977 and so on for each coffee year.) 4. First copies of certificates of origin in Form O and bills of lading or equivalent documents for ­ warded to the Organization under the provisions of paragraph 3 shall be sent in securely packed batches of not more than 50 sets of documents ( 2 ). Each batch shall contain 'only documents iss&gt;ued to cover exports made in the same month .EXAMPLE : 27 1 17 (Country code) (Exporter's or (Parcel number) grower's code) (2) A set of documents shall consist of the first copy of a certificate of origin in Form O and the relevant bill of lading or equivalent document or the original and the first copy of a certificate of origin in Form X and the relevant bill of lading or equivalent document.( x ) See Annex 4. 10. 11 . 76 Official Journal of the European Communities No L 309/5 5 . Except as otherwise agreed between the Member and the Executive Director, each batch of certificates and bills of lading or equivalent documents shall be accompanied by a covering note listing the reference number of each document enclosed therewith and the net quantity of coffee covered by each document. Each batch of documents and the accompanying covering note shall bear a serial number. A copy of the covering note shall be forwarded simultaneously to the Organization under separate cover. 11 . Certificates of origin in Form O need not be issued to cover : ( a ) small quantities of coffee for direct consumption as stores on ships, aircraft and other international commercial carriers; and (b ) samples and parcels up to a maximum net weight as stores on ships, aircraft and other inter ­ national commercial carriers : and ( i ) 120 kg of dried coffee cherry ; or6 . Except as otherwise agreed between the Member and the Executive Director, the Executive Director shall acknowledge receipt of each batch of documents by stamping and returning the covering note. ( ii ) 75 kg of parchment coffee ; or ( iii ) 50-4 kg of roasted coffee ; or ( iv ) 20 kg of soluble or liquid coffee. 7. The first copy of each certificate of origin in Form O forwarded to the Organization in accord ­ ance with the provisions of paragraph 3 shall , together with the original of the certificate, bear the cachet of the customs service of the issuing Member. This shall be applied by the customs service when it is satisfied that export has taken place . 12. Certifying agencies shall maintain records of all certificates of origin in Form O which they issue for a period of not less than four years . Such records shall be made available to the Executive Director on request . 8 . The original of each certificate of origin in Form O shall 'be given to the exporter or his agent to accompany the shipping 'documents . 13 . Each exporting Member shall furnish to the Executive Director any information he may request in connection with exports of coffee covered by certificates of origin including port records , customs records, contracts and other commerciall documents . The Executive Director may establish a procedure for the inspection of such information . Rule 7 9 . The International Coffee Organization identifica ­ tion mark and the reference number of the certificate of origin (composed of the country code, port code and serial number) shall be included on at least one of the documents forwarded to the buyer with the original of the certificate of origin, for example the invoice, the contract, the bill(s) of lading or on such documentation as may be presented to the customs service in the importing Member country . Responsibilities of exporters in exporting Member countries 1 . The responsibility for ensuring the proper use of certificates of origin rests with exporting Members .10. Notwithstanding the provisions of paragraphs 1 and 3, if the maritime port of shipment is not in the country of origin of the coffee and the Member finds that it is impracticable to issue completed certificates of origin in Form O prior to export from origin , the Member may make arrangements for issuing the necessary certificate of origin in Form O, either partially or wholly, by an agency located in the maritime port of shipment and for forwarding completed first copies of certificates and the relevant bills of lading to the Organization . All such arrange ­ ments shall be agreed between the Member and the Executive Director. 2. Each exporting Member shall be responsible for requiring exporters to seek the cooperation of buyers in ensuring that the original of each certificate of origin in Form O covering a parcel of coffee imported into a Member country is presented to the customs service of the importing country and that the original of each certificate of origin in Form O covering a parcel of coffee diverted to a non-member country is forwarded immediately to the Organization by the trader selling the coffee to the non-memiber country No L 309/6 Official Journal of the European Communities 10. 11.76 marked 'withdrawn, destination changed to ' (name of non-member country). These requirements may be made conditions of sale. Rule 8 batches of not more than 50 sets of documents ( 1 ). Each batch shall contain only documents issued to cover exports made in the same month. 6. Except as otherwise agreed between the Memlber and the Executive Director each batch of certificates and bills of lading or equivalent documents shall be accompanied by a covering note listing the refer ­ ence number of each document enclosed therewith and the net quantity of coffee covered t&gt;y each docu ­ ment. Each batch of documents and the accom ­ panying covering note shall bear a serial number. A copy of the covering note shall be forwarded simultaneously to the Organization under separate cover. Exports to non-member countries 1 . Subject to the exceptions described in paragraph 10 every export of coffee from any Member to any non-member shall be covered by a valid certificate of origin in Form X completed and issued in accord ­ ance with these rules. 2. Every export of coffee shall be allocated an International Coffee Organization identification mark in accordance with the provisions of Rule 5 . The identification mark shall be printed inside a box on all the bags or other containers and shall be shown on the certificate of origin . 7. Except as otherwise agreed between the Member and the Executive Director, the Executive Director shall acknowledge receipt of each batch of docu ­ ments by stamping and returning the covering note. 8 . Notwithstanding the provisions of paragraphs 1 and 4, if the maritime port of shipment is not in the Country of origin of the coffee and the Member finds that it is impracticable to issue completed cer ­ tificates of origin in Form X prior to export from origin, the Memlber may make arrangements for issuing the necessary certificates of origin in Form X, either partially or wholly, by an agency located in the maritime port of shipment and for forwarding completed first copies of certificates and the rele ­ vant bills of lading to the Organization. All such arrangements shall be agreed between the Member and the Executive Director. 3 . Producing Members shall ensure that the front and back of all bags or other containers in ship ­ ments destined directly or indirectly to non-member countries are clearly marked 'NON-MEMBER' in bold red lettering. 4. The original and the first copy of each certificate of origin in Form X shall bear the cachet of the customs service of the issuing Member . This shall be applied by the customs service when it is satis ­ fied that export has taken place . Originals of certi ­ ficates of origin in Form X shall be withdrawn by the customs and together with the first copy of each certificate and a copy of the relevant bill of lading shall be sent by the safest and quickest possible means to the Organization by the issuing Member as soon as possible and in any case within 21 days of the date of shipment. If a parcel of coffee moves overland to its destination , instead of a bill of lading a copy of the relevant waybill or other equivalent document shall accompany the original and first copy of the certificate of origin in Form X for ­ warded to the Organization . 9. The International Coffee Organization identi ­ fication mark and the reference number of the certi ­ ficate of origin (composed of the country code, port code arid serial number) shall be included on at least one of the documents forwarded to the buyer, for example the invoice, the contract or the bill(s ) of lading. 10 . Certificates of origin in Form X need not be issued to cover : ( a ) small quantities of coffee for direct consumption as stores on ships , aircraft and other international commercial carriers ; and 5 . Originals and first copies of certificates of origin in Form X and bills of lading or equivalent docu ­ ments forwarded to the Organization under the pro ­ visions of paragraph 4 shall be sent in securely packed (') A set of documents shall consist of the original and the first copy of a certificate of origin in Form X and the relevant bill of lading or equivalent document or the first copy of a certificate of origin in Form O and the relevant bill of lading or equivalent document. 10. 11.76 Official Journal of the European Communities No L 309/7 (b ) samples and parcels up to a maximum net weight of 60 kg of green coffee or the equivalent thereof namely : 4. An import return shall not be required in the case of samples and parcels of coffee up to a maxi ­ mum net weight of 60 kg of green coffee or the equivalent thereof (see subparagraph (b ) of para ­ graph 11 of Rule 6 ) nor in the case of an importa ­ tion from an importing Member of coffee processed in an importing Member country. ( i ) 120 kg of dried coffee cherry ; or ( ii ) 75 kg of parchment coffee ; or ( iii ) 50-4 kg of roasted coffee ; or (iv) 20 kg of soluble or liquid coffee . 5 . Whenever check-weighing is carried out the customs service shall enter the actual net weight im ­ ported under 'Observations' in box 18 in Part B of the certificate or in box 13 in Part B of the import return . 11 . Certifying agencies shall maintain records of all certificates of origin in Form X which they issue for a period of not less than four years . Such records shall be made available to the Executive Director on request . 12 . Each exporting Member shall furnish to the Executive Director any information he may request in connection with exports of coffee covered by certificates of origin including port records, customs records , contracts and other commercial documents . The Executive Director may establish a procedure for the inspection of such information. 6. Originals of certificates of origin collected and import returns issued and completed in accordance with paragraphs 2, 3 and 5 shall be forwarded to the Organization by the safest and quickest possible ; means as soon as possible and in any case within 30 days of the close of the month of collection in the case of certificates of origin or of issue in the case of import returns . 7 . Originals of certificates of origin and import re ­ turns forwarded to the Organization under the pro ­ visions of paragraph 6 shall be sent in securely packed batches of not more than 100 documents . Rule 9 Imports by Members 8 . Except as otherwise agreed between the Member and the Executive Director, each batch of certifi ­ cates of origin and import returns shall be accompa ­ nied by a covering note listing the reference numbers of the certificates of origin enclosed therewith and either the serial numbers of the import returns en ­ closed therewith or the customs entry numbers re ­ lating to the parcels of coffee covered by the returns . The list shall also show the net quantity of coffee covered by the returns . The list shall also show the net quantity of coffee covered by each document. Each batch of documents and the accompanying covering note shall bear a serial number. A copy of the covering note shall be forwarded simulta ­ neously to the Organization under separate cover. 1 . As provided for in paragraph (5 ) of Article 2 of the International Coffee Agreement 1976, importing Members, while under no obligation to demand that certificates accompany consignments when quotas are not in force , shall cooperate fully with the Or ­ ganization in the collection and verification of certifi ­ cates relating to shipments received from exporting Member countries in order to ensure that the maxi ­ mum information is available to all Member coun ­ tries . 2. When coffee is imported into a Member country and an original certificate of origin in Form O is pre ­ sented to the customs service, the latter shall verify the quantity of coffee imported and shall complete the left hand section of Part B of the certificate in accordance with the instructions contained in para ­ graph 18 of Annex 1 B. 3 . Subject to the exceptions described in paragraph 4 each Member shall be responsible for ensuring that in respect of every parcel of coffee imported without the presentation of an original certificate of origin in Form O, an import return in Form I is com ­ pleted and that the customs service certifies that the coffee described therein was imported . 9 . Except as otherwise agreed between the Member and the Executive Director, the Executive Director shall acknowledge receipt of each batch of docu ­ ments by stamping and returning the covering note. 10 . The customs service shall maintain records of all import returns which it collects from importers or their agents for a period of one year. No L 309/8 Official Journal of the European Communities 10. 11.76 Rule 10 Entry into force and suspension 2. Certificates collected under the provisions of para ­ graph 1 shall be dealt with in the manner described in Rule 9. Rule 12 Implementation The Executive Director shall have the responsibility for taking such action as he considers necessary to ensure the effective implementation of the measures relating to certificates of origin provided for in the Agreement and to import returns provided for in these rules . 1 . Unless elsewhere provided for or otherwise de ­ ferred by Resolution of the International Coffee Council , these rules shall enter into force on 1 Octo ­ ber 1976 and shall cease to be applied on the date on which quotas come into effect . Thereafter, unless the Council decides otherwise, they shall enter into force again on the date on which quotas are suspen ­ ded and shall cease to be applied on the date on which quotas are re-introduced. 2 . Except as provided for in paragraph 4 of Rule 9 , from 1 October 1976 to 31 December 1976, an import return in Form I shall be completed in respect of every parcel of coffee imported without the pre ­ sentation of an original certificate of origin in Form O unless the importer proves to the satisfaction of the customs service that the coffee in question was exported prior to 1 October 1976 . From 1 January 1977, import returns shall be issued in accordance with the provisions of Ru'le 9 . Rule 13 Amendments The Executive Board shall keep these rules under review and may make such amendments to them as it considers desirable. Rule 11 Transitional arrangements Rule 14 Compliance 1 . Whenever quotas are suspended, each importing Member shall continue to collect and verify all certi ­ ficates issued in accordance with the rules for the application of a system of certificates of origin when quotas are in effect to cover coffee exported prior to the date of suspension . In the absence of such certificates, importing Members shall issue import returns in accordance with the provisions of Rule 9 . If during coffee years 1976/77 or 1977/78 an ex ­ porting Member issues certificates of origin in Form O purporting to cover exports to importing Member countries and it is established that the certificates cover quantities of coffee not produced by that Member, the Council shall deduct a quantity equal to 200% of that excess from the first annual quota established for that Member 10. 11 . 76 Official Journal of the European Communities No L 309/9 ANNEX 1 CERTIFICATE OF ORIGIN IN FORM O CERTIFICATE OF ORIGIN FORM 0 FOR EXPORTS TO MEMBER COUNTRIES CERTIFICAT D'ORIGINE FORMULE O POUR LES EXPORTATIONS VERS LES PAYS MEMBRES Form approved by the : Formule approuvee par INTERNATIONAL COFFEE ORGANIZATION ORGANISATION INTERNATIONALE DU CAFÃ  10. 11 . 76 Official Journal of the European Communities No L 309/11 ANNEX 1 A MEASUREMENTS OF CERTIFICATE OF ORIGIN IN FORM O CERTIFICATE OF ORIGIN FORM O FOR EXPORTS TO MEMBER COUNTRIES © POUR LES CERTIFICAT D'ORIGINE FORMULE O EXPORTATIONS VERS LES PAYS MEMBRES Form approved by the: Formule approuvÃ ©e par : INTERNATIONAL COFFEE ORGANIZATION ORGANISATION INTERNATIONALE DU CAF 10. 11.76 Official Journal of the European Communities No L 309/13 ANNEX 1 B GENERAL GUIDANCE FOR COMPLETION OF CERTIFICATE OF ORIGIN IN FORM O CERTIFICATES OF ORIGIN FOR EXPORTS TO MEMBER COUNTRIES PART A To be completed by the certifying agency and the customs service of the issuing Member country . (The shaded boxes are for the use of those exporting Members wishing to code the adjacent information for mechanical processing purposes.) 1 . Enter the words 'Not applicable'. 2 . The reference number shall include the code number of the Member country of origin (see Annex 4 to these Rules) and the code number of the port of export or inland point of em ­ barkation (two digits to be supplied by the country in question). This prefix of up to five digits shall be followed by the serial number of the certificate (at each port or inland point of em ­ barkation , the numbering of certificates of origin in Form O shall begin at ' 1 ' on 1 October each year and shall proceed consecutively until 30 September the following year). 3 . Enter the name of the country in which the coffee was produced . 4. Enter the name of the country of destination . 5 . Enter the name of the vessel on board which the coffee is to be shipped. If the cotti c is not to be forwarded by ship , enter appropriate information concerning the means of transport such as lorry, lighter, rail . 6 . Enter the name of the port or other place at which the coffee is to be loaded and the name of any port or point in transit at which the coffee will be unloaded before re-forwarding to the destination shown in the certificate . If the coffee is proceeding direct to its destination enter the word 'direct'. 7 . Enter the date on which the coffee is to be shipped. 8 . Leave blank (for use by the International Coffee Organization). 9 . Enter the name of the port or other place to which the coffee is destined. 10. The bags or containers in each parcel of coffee covered by a single certificate of origin shall bear an ICO identification mark, printed inside a box. The identification mark , which shall be unique to that parcel of coffee, shall be entered in box 10a . Additional shipping marks or other identification shall be entered in box 10b. 11 . Enter the number of bags or other containers . No L 309/14 Official Journal of the European Communities 10. 11.76 12. Mark 'X' in the appropriate box . If coffee other than green , roasted or soluble is being ex ­ ported, specify the form of such other coffee in box 15 (see definitions in Article 3 of the Inter ­ national Coffee Agreement 1976). If an export of coffee includes more than one form of coffee, separate certificates are required for each form of coffee included in the shipment. 13 . Enter net weight, rounded to nearest whole unit of weight (one pound equals 0-4536 kg). 14 . Specify unit of weight by marking 'X ' in the appropriate box. 15 . Enter any additional information relevant to the parcel of coffee described in the certificate. 16. The customs service in the port or other location at which the coffee is embarked shall stamp the certificate as confirmation that export has taken place. The authorized customs officer applying the stamp shall sign and date the certificate in the spaces provided. 17. The certifying officer shall stamp the certificate with the official stamp of the certifying agency and shall sign and date the certificate in the spaces provided . The first copy of each certificate of origin in Form O shall be forwarded to the Organization together with a copy of the relevant bill of lading. PART B To be completed only when coffee is imported 18 . If all or part of the consignment covered by the certificate is imported , the customs service in the country of importation shall withdraw the certificate and shall enter the customs entry number and any relevant observations (including the number of bags or other containers or the net weight of the coffee if this differs from the information shown in boxes 11 or 13 ) the place and date of importation and shall affix its cachet as confirmation that the coffee has been imported . N.B. : If all or part of the coffee covered by the certificate is placed under customs control , the customs service shall not withdraw the certificate which shall be retained by the trader holding title to the coffee until the coffee is imported. 19 . (For use when quotas are in effect  leave blank.) 10. 11.76 Official Journal of the European Communities No L 309/ 15 ANNEX 2 CERTIFICATE OF ORIGIN IN FORM X CERTIFICATE OF ORIGIN FORM X FOR EXPORTS TO NON-MEMBER COUNTRIES CERTIFICAT D'ORIGINE FORMULE X POUR LES EXPORTATIONS VERS LES PAYS NON MEMBRESForm approved by the : Formule approuvÃ ©e par: © INTERNATIONAL COFFEE ORGANIZATION ORGANISATION INTERNATIONALE DU CAFÃ  10. 11 . 76 Official Journal of the European Communities No L 309/17 ANNEX 2 A MEASUREMENTS OF CERTIFICATE OF ORIGIN IN FORM X CERTIFICATE OF ORIGIN FORM X FOR EXPORTS TO NON-MEMBER COUNTRIES CERTIFICAT D'ORIGINE FORMULE X POUR LES EXPORTATIONS VERS LES PAYS NON MEMBRESForm approved by the : Formule approuvÃ ©e par: INTERNATIONAL COFFEE ORGANIZATION ORGANISATION INTERNATIONALE DU CAFE V 10. 11 . 76 Official Journal of the European Communities No L 309/19 ANNEX 2 B GENERAL GUIDANCE FOR COMPLETION OF CERTIFICATE OF ORIGIN IN FORM X CERTIFICATES OF ORIGIN FOR EXPORTS TO NON-MEMBER COUNTRIES PART A To be completed by the certifying agency and the customs service of the issuing Member country. (The shaded boxes are for the use of those exporting Members wishing to code the adjacent information for mechanical processing purposes .) 1 . Enter the name and address of exporter. 2 . Enter the name and address of importer, or if not available, the name and address of buyer. 3 . The reference number shall include the code number of the Member country of origin (see Annex 4 to these rules) and the code number of the port of export or inland point of embar ­ kation (two digits to be supplied by the country in question). This prefix of up to five digits shall be followed by the serial number of the certificate (at each port or inland point of embarkation, the numbering of certificates of origin in Form X shall begin at ' 1 ' on 1 October each year and shall proceed consecutively throughout the coffee year until 30 September the following year). 4. Enter the name of the country in which the coffee was produced. 5. Enter the name of the country of destination . 6 . Enter the name of the vessel on board which the coffee is to be shipped. If the coffee is not to be forwarded by ship , enter appropriate information concerning the means of transport such as lorry, lighter, rail . 7 . Enter the name of the port or other place at which the coffee is to be loaded and the name of any port or point in transit at which the coffee will be unloaded before re-forwarding to the destination shown in the certificate . If the coffee is proceeding direct to its destination enter the word 'direct'. 8 . Enter the date on with the coffee is to be shipped. 9. Leave blank (for use by the International Coffee Organization). 10. Enter the name of the port or other place to which the coffee is destined . 11 . The bags or containers in each parcel of coffee covered by a single certificate of origin shall bear an ICO identification mark , printed inside a box . This identification mark , which shall be unique to that parcel of coffee, shall be entered in box 11a . Additional shipping marks or other identification shall be entered in box lib . No L 309/20 Official Journal of the European Communities 10. 11.76 12. Enter the number of bags or other containers . 13 . Mark 'X' in the appropriate box. If coffee other than green, roasted or soluble is being ex ­ ported, specify the form of such other coffee in box 16 (see definitions in Article 3 of the Inter ­ national Coffee Agreement 1976). If an export of coffee includes more than one form of coffee, separate certificates are required for each form of coffee included in the shipment. 14. Enter net weight, rounded to nearest whole unit of weight (one pound equals 0*4536 kg). 15 . Specify unit of weight by marking 'X' in the appropriate box. 16. Enter any additional information relevant to the parcel of coffee described in the certificate. 17. The customs service in the port or other location at which the coffee is embarked shall stamp the certificate as confirmation that export has taken place. The authorized customs officer applying the stamp shall sign and date the certificate in the spaces provided . 18 . The certifying officer shall stamp the certificate with the official stamp of the certifying agency and shall sign and date the certificate in the spaces provided. The original and the first copy of each certificate of origin in Form X shall be forwarded to the Organization together with a copy of the relevant bill of lading. [PART B  For use when quotas are in effect  leave blank]. 10. 11 . 76 Official Journal of the European Communities No L 309/21 ANNEX 3 IMPORT RETURN IN FORM I © IMPORT RETURN FORM FOR COFFEE IMPORTED WITHOUT THE PRESENTATION OF AN ORIGINAL CERTIFICATE OF ORIGINForm approved by the : Formule approuvÃ ©e par: INTERNATIONAL COFFEE ORGANIZATION ORGANISATION INTERNATIONALE DU CAFÃ  FICHE D'IMPORTATION FORMULE A REMPLIR LORSQUE 1 CAFE EST IMPORTE SANS PRESENTATION DE L'ORIGINAL D'UN CERTIFICAT D'ORIGINE 10. 11.76 Official Journal of the European Communities No L 309/23 ANNEX 3 A MEASUREMENTS OF IMPORT RETURN IN FORM I IMPORT RETURN FORM I FOR COFFEE IMPORTED WITHOUT THE PRESENTATION OF AN ORIGINAL CERTIFICATE OF ORIGININTERNATIONAL COFFEE ORGANIZATION ORGANISATION INTERNATIONALE nil CAFÃ  FICHE D'IMPORTATION FORMULE I A REMPLIR LORSQUE LE CAFE EST IMPORTE SANS PRESENTATION DE L'ORIGINAL D'UN -eEFmFteAT-B'0RI  ¬HM  ¬ i 10.11.76 Official Journal of the European Communities No L 309/25 ANNEX 3 B GENERAL GUIDANCE FOR COMPLETION OF IMPORT RETURN IN FORM I IMPORT RETURN FOR COFFEE IMPORTED WITHOUT THE PRESENTATION OF AN ORIGINAL CERTIFICATE OF ORIGIN The following guidance for the completion of the import return may be printed on the reverse of each return : PART A To be completed by the importer or his agent . An import return shall be completed in respect of each parcel ( x ) of coffee imported without the surrender of an original certificate of origin. Its contents shall be verified by the customs service of the importing country. 1 . Enter the name of the country of importation . 2 . Enter the name of the country in which the coffee was produced or the name of the country of provenance. 3 . Enter reference number of the certificate of origin covering the coffee, if known. 4. Leave blank (for use by the International Coffee Organization). 5 . Enter the name of the port or place of importation. 6. In box 6a enter the ICO identification mark printed inside a box on the bags or other con ­ tainers . If the parcel of coffee consists of bags or containers bearing differing ICO identification marks, separate import returns shall be completed for each lot of bags or other containers bearing identical ICO identifications marks . Additional shipping marks or other identifi ­ cation shall be entered in box 6b . 7. Enter the number of bags or other containers imported. 8 . Mark 'X' in appropriate box. If coffee other than green , roasted or soluble is being imported, specify the form of such coffee in box 11 (see definitions in Article 3 of the International Coffee (*) With the following exceptions : (a ) samples and parcels up to a maximum net weight of 60 kg of green coffee or the equivalent thereof namely : ( 1 ) 120 kg of dried coffee cherry ; or ( ii ) 75 kg of parchment coffee ; or (iii ) 50-4 kg of roasted coffee ; or (iv) 20 kg of soluble or liquid coffee. (b) importations from importing Members of coffee processed in importing member countries. No L 309/26 Official Journal of the European Communities 10. 11 . 76 Agreement 1976). If an import of coffee includes more than one form of coffee, separate import returns are required for each form of coffee included in the parcel . 9 . Enter net weight rounded to nearest whole unit of weight (one pound equals 0*4536 kg). 10. Specify unit of weight by marking 'X' in appropriate box. 11. Enter any comments relevant to the information in the return. ( 12. This space is for use at the discretion of the importing Member printing the import returns, and might be used, for example, to show the name of the importer or his agent completing Part A.) PART B To be completed only when coffee is imported. 13 . The customs service or other designated authority in the port or place at which the coffee is imported shall withdraw the return, enter the customs entry number or the serial number of the import return (or both), any relevant observations and the place and date of importation and shall affix its cachet as confirmation that the coffee has been imported. Whenever possible (and always when the customs entry number is not shown) the customs service shall give each import return a serial number (at each port or place of importation the numbering of import returns shall begin at ' 1 ' on 1 October each year and shall proceed consecutively until 30 September the following year). 10. 11 . 76 Official Journal of the European Communities No L 309/27 ANNEX 4 LIST OF MEMBERS AND COUNTRY CODES Exporting Members Rwanda 28 Sierra Leone 32 Angola 158 Tanzania 33 Benin 22 Togo 26 Bolivia 1 Trinidad and Tobago 34 Brazil 2 Uganda 35 Burundi 27 Venezuela 36 Cameroon 19 Zaire 4 Central African Republic 20 Colombia 3 Importing MembersCongo (People's Republic) 21 Costa Rica 5 Dominican Republic 7 Australia 51 Ecuador 8 Austria 52 El Salvador 9 Belgium/Luxembourg 53 Ethiopia 10 Canada 54 Gabon 23 Cyprus 86 Ghana 38 Czechoslovakia 87 Guatemala 11 Denmark 56 Guinea 92 Federal Republic of Germany 57 Haiti 12 Finland 71 Honduras 13 France 58 India 14 Ireland 98 Indonesia 15 Israel 99 Ivory Coast 24 Italy 59 Jamaica 100 Japan 60 Kenya 37 Netherlands 61 Liberia 107 New Zealand 70 Madagascar 25 Norway ­ 62 Mexico 16 Portugal 31 Nicaragua 17 Spain 63 Nigeria 18 Sweden 64 Panama 29 Switzerland 65 Papua New Guinea 166 United Kingdom 68 Paraguay 122 United States of America 69 Peru 30 Yugoslavia 148 Note : OAMCAF members are shown in italic.